 In the Matter of A.SARTORIUS&CO.,INC.andUNITED MINEWORKERSOF AMERICA,DISTRICT50,LOCAL 12090Case No. R-995.-Decided October 4, 1938Cosmetics'ManufacturingIndustry-Investigation of Representatives:contro-versy concerning representation of employees:controversy concerning appro-priate unit;doubt as to the representation of amajority-Strike-UnitAppro-priate for Collective Bargaining:production and maintenance employees andshipping clerks, excluding supervisory and clerical employees-ElectionOrderedMr.Will Maslow,for the Board.Mr. Samuel M. Birnbaum,of New York City, for the Company.Mr. Herman Edelsberg,of New York City, for the Union.Mr. Edwin L. Swope,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 28, 1938, United Mine Workers of America, District 50,Local 12090, filed with the Regional Director for the Second Region(New York City) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees of A.Sartorius & Co., Inc., New York City, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On July 25, 1938, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, ordered aninvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On August 4, 1938, the Regional Director issued a notice of hearingand on August 12, 1938, issued an amended notice of hearing, copiesof both of which were duly served upon the Company and the Union.Pursuant to notice a hearing was held on August 18, 1938, at NewYork City, before W. M. Hepburn, the Trial Examiner duly desig-nated by the Board.The Board, the Company, and the Union were9 N. L. R.B.,No. 7.19134068-39-vol. ix-3 20NATIONAL LABOR RELATIONS BOARDrepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the, admission of evidence.The Board has reviewed these rulings and finds that-no prejudicialerrors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYA. Sartorius & Co., Inc., was incorporated in 1915 under the lawsof the State of New York and maintains its principal place of busi-nessin New York City. It is engaged in the manufacture and prepa-ration for sale of cosmeticssuch as nail polish and its accessories.Approximately 75 per cent of the raw materials used by the Com-pany are purchased outside of the State of New York and trans-ported to its factory in New York City.Approximately 60 per centof the finished products manufactured by the Company are sold andshipped to points outside of the State of New York. The annual vol-ume of business which the Company does amounts to approximately$300,000.H. THE ORGANIZATION INVOLVEDUnited Mine Workers of America, District 50, Local 12090, is alabor organization affiliated with the Committee for Industrial Organ-ization, admitting to membership all persons except supervisory andclerical employees in New York City employed in the manufactureand preparation for sale of cosmetics.III.THE QUESTION CONCERNING REPRESENTATIONOn June 27, 1938, and on at least two occasions thereafter confer-ences took place between the Union and the Company. On each oc-casion, the Union stated that it represented a majority of the Com-pany's employees and demanded recognition as the exclusive repre-sentative of all the Company's employees, but the Company refusedto grant it such recognition.The Union and the Company finallydecided that the Board should determine-if the Union represented amajority of the Company's employees.We find that a question has arisen concerning. the representationof employees of the Company. DECISIONS AND ORDERS21IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Union contends that the appropriate bargaining unit shouldinclude all production and maintenance employees and shippingclerks of the Company, excluding clerical and supervisory employees.The Company contends that the appropriate bargaining unit shouldalso include the clerical employees, but at the hearing it introduced noevidence in support of this contention.None of theclerical em-ployees are members of the Union or eligible for membership therein.It has been our usual practice not to include clerical employees in aunit composed of production and maintenance employees in the ab-sence of a convincing showing as to the propriety of such a unit.Accordingly, we will exclude the clerical employees from the unit.The Union contends that the appropriate unit shouldconsist of allthe production and maintenance employees and shipping clerks of theCompany.On the Company's pay roll for June 24, 1938, there werelisted 30 such employees.The Company contends that certain em-ployees whose names appeared on that pay roll had only been employedby it for a short period of time and therefore should be considered tobe temporary employees and not -included in the unit or counted bythe Board in determining whether an exclusive representative has beendesignated by the employees in the unit.The only difference between permanent and temporary employeesis that those who have worked for the Company over a long period oftime are considered to be permanent while those who have workedonly a short period of time are considered to be temporaryemployees.Most of the employees of the Company work irregularly and inter-mittently.When work is slack due to lack of orders, employees arelaid off without regard to seniority, and when orders increase, theyare returned to their jobs.We are of the opinion that temporaryemployees should not be excluded from the unit merelybecause theyhave been with the Company for a shorter period of time than theother employees, as there is nothing in the record to show that theydo not have the same interest in working conditions in the Company'splant as the other employees. 22NATIONAL LABOR RELATIONS BOARDWe find that all the production and maintenance employees andshipping clerks of the Company, excluding supervisory and clericalemployees, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThere was read into the record at the hearing a list of the employeesof the Company as of June 24,1938. Of the 35 employees whose namesappear on this list, 30 were in the appropriate unit. It was agreed bythe Union and the Company that the pay roll of June 30 is identicalwith that of June 24. The Union urged that the pay-roll list foreither June 24 or June 30 be used as a basis for the determination ofthe question concerning representation.The Company did not objectto using these lists for that purpose, but did object to counting asemployees in the appropriate unit as of June 24 or June 30, 1938,certain employees who had been in its employ for only a short periodof time prior to those dates.We have already disposed of this objec-tion in Section V above, where we found that temporary employeesare included in the appropriate unit.The Union introduced in evidence 19 membership application cards.The Company does not question the genuineness of the signatures onthe cards.A comparison of the cards with the Company's list ofemployees as of June 24, 1938, shows that the 19 employees whosenames appear on the cards were employed within the appropriate uniton that date.The record also shows that on July 14, 1938, only 17 ofthe employees in the appropriate unit on June 24, 1938, were working,the remainder were apparently laid off due to lack of orders.OnJuly 18, 1938, a strike of the employees of the Company was called bythe Union. It was still continuing at the time of the hearing.Allexcept five employees, including one union member, went out onstrike.In the next few days after the commencement of the strike,some of the striking employees returned to work and the Companyalso employed six new employees, so that on July 21, 1938, there were17 employees in the appropriate unit who were actually working.Ofthese 17, 11 had been working as employees in the appropriate unit onJune 24, 1938.There is nothing in the record to show that the remain-ing 19 employees who were in the unit on June 24, 1938, will not bereturned to work when orders increase or when the strike ends. Sincethe employees who were out on the strike which was current at thetime of the hearing have continued to be employees of the Companywithin the meaning of Section 2 (3) of the Act, they must be countedas employees in the appropriate unit.On July 21, 1938, adding the DECISIONS AND ORDERS23six new employeeshired during the strike to the 30 who were in theunit before and duringthe strike, there were 36 employees in theappropriateunit.One of the 19 employees who signed union member-ship cards continued to work during the strike.This may indicatethat this employee has revoked his prior authorization to the Unionto represent him for the purposes of collective bargaining.Excludingthis card, it appears that of the 36 employees in 'the appropriate uniton July 21, 1938, 18 desired to be represented by the Union.Therecord also shows that some strikers returned to work during thestrike, but does not show whether or not they were union members.Under these circumstances we find that the question concerning repre-sentation which hasarisencan best be resolved by the holding of anelection by secret ballot, and we will so direct.Those eligible to voteshall be the 30 employees who were in the appropriate unit during thepay-roll period next preceding June 24, 1938, and the employees whowere in the appropriate unit during the pay-roll period next preced-ing August 18, 1938, the date of the hearing.CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of A. Sartorius & Co., Inc., New York City,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All the production and maintenance employees and shippingclerks of the Company, excluding clerical and supervisory employees,constitute a unit appropriate for the purposes of collective bargain-ing,within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with A. Sartorius& Co., Inc., New York City, an election by secret ballot shall beconducted within ten (10) days from the date of this Direction underthe supervision and direction of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all the production and maintenance employeesand shipping clerks who were employed by the Company during thepay-roll period next preceding June 24, 1938, and those who were 24NATIONAL LABOR RELATIONS BOARDemployed during the pay-roll period next preceding the date of thehearing, August 18, 1938, but excluding clerical and supervisory em-ployees, and those who have quit or been discharged since June 24,1938, to determine whether or not they desire to be represented byUnited Mine Workers of America, District 50, Local 12090, affiliatedwith the Committee for Industrial Organization, for the purposes ofcollective bargaining.MR. DONALD WAR ELD SMITH took no part in the consideration ofthe above Decision and Direction of Election.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONOctober 13, 1938On October 4, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.The Direction of Election provided that"an election by secret ballot shall be conducted within ten (10) daysfrom the date of this Direction under the supervision and directionof the Regional Director for the Second Region."On October 8,1938, the petitioning union, United Mine Workers of America, Dis-trict 50, Local 12090, requested the Board for a further hearing oncertain issues in the proceeding.Pending the determination of thisrequest the Board will postpone the election.The Board hereby amends its Direction of Election by striking outthe words "within ten (10) days from the date of this Direction" andsubstituting therefor the words "at such time as the Board may inthe future direct."MR. DONALDWAKEFIELDSMITHtook no part in the considerationofthe above Amendment to Direction of Election.9 N. L. R.B.,No. 7a.